[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR MODIFICATION OF CHILD SUPPORT DATED APRIL 18, 2000
CT Page 6325
The defendant seeks a modification of child support based upon a job change which resulted in his receiving a substantial decrease in his gross income. The court heard the testimony of the parties on May 17, 2000 and was presented with current financial affidavits and child support guideline worksheets.
The current orders were entered by the court (Gruendel, J.) on October 28, 1998. The defendant was ordered to pay $346.15 bi-weekly, maintain the minor children for medical insurance purposes and pay 1/2 of unreimbursed medical and 1/2 of the minor childrens' extra curricular activities. At the time of the entry of the orders the net income of the defendant after allowable deductions was $494 per week and that of the plaintiff's $487. The defendant was employed as a corrections officer and currently is employed as a landscaper. The plaintiff's net income has increased to $590 per week and the defendant's has decreased to $327 per week. Using these latter figures the total support obligation would be $292 (2 children) and the defendant's obligation would be $105 (36%).
The court finds that the defendant's change in jobs was the result of his own actions and his net income for child support purposes should remain the same. However, using the plaintiff's current net income of $590 the total support obligation should be $313 and the defendant's share is found to be $144 per week and the current order is reduced accordingly. All other orders shall remain the same.
An arrearage is found to be $1,134, without prejudice, and the defendant is ordered to pay $29 per week on said arrearage.
John R. Caruso, J.